Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are submitted for examination.


Abstract Objection
Abstract is objected to because it does not recite an invention description but rather it is a mimic of claim language.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation " The medium of claim 14, wherein the function is received from one of a user and the mapping module.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 does not recite mapping module.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1, 3, 5-8, 10, 14 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bauer et al (hereinafter Matsumoto) US publication No 20170004167 in view of Wolf et al (hereinafter Wolf) US Publication No 20150081672.

As per claim 1, Joshi teaches:A system comprising: 
a source endpoint and a target endpoint;
(Fig. 2, 4 and paragraphs [0005] and [0012]-[0013], wherein initial data structure is the source endpoint and second data structure is the target endpoint as cited in paragraph [0046] of the instant specification)
 a mapping module; 
(Abstract and Paragraphs [0005], [0009]-[0010] and [0012]-[0013])
a mapping processor in communication with the mapping module and operative to execute processor-executable process steps to cause the system to: 
receive an input data including one or more payload data values and a payload schema data; 
(Fig. 2, 4 and Abstract and Paragraphs [0005] and [0012]-[0013] and [0038]-[0040], wherein the data field is payload value and first structure is payload schema as recited in paragraphs [0030] and [0046] of the instant specification)
receive an expected target data, wherein the expected target data includes one or more expected target payload values and one or more expected target schema, wherein the expected target data are in a form receivable by the target endpoint;
(Fig. 2, 4 and Abstract and Paragraphs [0005] and [0012]-[0013] and [0037]-[0038]-[0040], wherein the expected data set is used to validate data field of the converted/target structure)
 identify one or more fields of payload data values in the input data for transformation; 

generate a generated output in the first interface;
(Fig. 2, 4 and Abstract and Paragraphs [0005] and [0012]-[0013] and [0038]-[0040], wherein the converted data is the output)
	determine whether the generated output matches the expected target data; 
(Fig. 2, 4 and Abstract and Paragraphs [0005] and [0012]-[0013] and [0038] and [0040], wherein the converted data is validated using the expected data)
and provide an indication of the match to at least one of a user interface and another system 
(Paragraph [00047])
Bauer does not explicitly teach wherein the identified at least one function and input data form an expression step, however in analogous art of content management, Wolf teaches:
identify at least one function to transform the input data into the expected target data,
(Fig. 6C and Paragraphs [0021]-[0023] and [0042])
 	wherein the identified at least one function and input data form an expression step; 
(Fig. 6C and Paragraphs [0021]-[0023] and [0042])
receive the expression step at a first interface; (Fig. 6C and Paragraphs [0021]-[0023] and  [0042])
execute the expression step in the first interface to generate a generated output in the first interface;
(Fig. 6C and Paragraphs [0021]-[0023] and [0042])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Bauer and Wolf by incorporating the teaching of Wolf into the method of Bauer. One having ordinary skill in the art would have found it motivated to use the content management of Wolf into the system of Bauer for the purpose of targeting expected data generation.

 	The system of claim 1, wherein the payload schema data includes a structure for each payload data value in the input data. 
(Paragraph [0038])(Bauer) and (Paragraphs [0010], [0012] and [0036])(Wolf)As per claim 5, Bauer and Wolf teach: 	The system of claim 1 wherein the received at least one function is operative to transform one or more fields of input data into a single field of the expected target data. 
(Fig. 6C and Paragraphs [0021]-[0023] and [0042])(Wolf)

As per claim 6, Bauer and Wolf teach:
 	The system of claim 1, wherein the at least one function is received for each field of payload data values. (Fig. 6C and Paragraphs [0021]-[0023] and [0042])(Wolf)

As per claim 7, Bauer and Wolf teach: 	The system of claim 6, further comprising processor-executable process steps to cause the system to:
 	execute the expression step for each field to generate the generated output; 
(Fig. 6C and Paragraphs [0021]-[0023] and [0042])(Wolf)
determine whether each generated output matches the expected target data corresponding to a respective payload data value; 
(Fig. 2, 4 and Abstract and Paragraphs [0005] and [0012]-[0013] and [0038] and [0040], wherein the converted data is validated using the expected data)(Bauer) and (Fig. 6C and Paragraphs [0021]-[0023] and [0042])(Wolf)
provide an indication of each match to at least one of a user interface and another system; 

 	and generate a message map including one or more expression steps corresponding to the matched indications. (Abstract and Paragraphs [0005]-[0006] and [0012] and [0041], wherein the result of the mapping (i.e notification of a match is the message map)(Bauer)

As per claim 8, Bauer and Wolf teach:
 	The system of claim 1, wherein the function is received from one of a user and the mapping module. (Fig. 6C and Paragraphs [0021]-[0023] and [0042])(Wolf)

As per claim 10, Bauer and Wolf teach:
 	The system of claim 7, further comprising processor-executing process steps to cause the system to: publish the message map. 
(Abstract and Paragraphs [0005]-[0006] and [0012] and [0041], wherein the result of the mapping (i.e notification of a match is the message map)(Bauer)

Claims 14 and 16 are a non-transitory computer-readable store medium claims respectively corresponding to system claims 1 and 7 and they are rejected under the same rational as claims 1 and 7.

As per claim 17, Bauer and Wolf teach: 	The medium of claim 14, wherein the payload schema data includes a structure for each payload data value in the input data. 
(Fig. 2, 4 and Abstract and Paragraphs [0005] and [0012]-[0013] and [0038]-[0040], wherein the data field is payload value and first structure is payload schema as recited in paragraphs [0030] and [0046] of the instant specification)
As per claim 18, Bauer and Wolf teach: 	The medium of claim 14, wherein the function is received from one of a user and the mapping module.
(Abstract and Paragraphs [0005], [0009]-[0010] and [0012]-[0013])(Bauer)


Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bauer and Wolf in view of Padmanabhan et al (hereinafter Padmanabhan) US publication No 20120265726

As per claim 2, Bauer and Wolf do not explicitly teach input data includes a source endpoint identifier and a target endpoint identifier, however in analogous art of content management, Padmanabhan teaches:
 	 input data includes a source endpoint identifier and a target endpoint identifier. 
(Paragraph [0107])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Bauer and Wolf and Padmanabhan by incorporating the teaching of Padmanabhan into the method of Bauer and Wolf. One having ordinary skill in the art would have found it motivated to use the content management of Padmanabhan into the system of Bauer and Wolf for the purpose of identifying source and target entity

Claims 4, 11-13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bauer and Wolf in view of Shigeaki Matsumoto (hereinafter Matsumoto) US publication No 20120011487
.
As per claim 4, Bauer and Wolf do not explicitly teach wherein execution of the expression step is in a design environment, however in analogous art of content management, Matsumoto teaches:
wherein execution of the expression step is in a design environment. 

Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Bauer and Wolf and Matsumoto by incorporating the teaching of Matsumoto into the method of Bauer and Wolf. One having ordinary skill in the art would have found it motivated to use the content management of Matsumoto into the system of Bauer and Wolf for the purpose of managing/validating design data structure.

As per claim 11, Bauer teaches:A method comprising: 
receiving an input data including one or more payload data values and a payload schema data;
(Fig. 2, 4 and Abstract and Paragraphs [0005] and [0012]-[0013] and [0038]-[0040], wherein the data field is payload value and first structure is payload schema as recited in paragraphs [0030] and [0046] of the instant specification)
 	receiving an expected target data, wherein the expected target data includes one or more expected target payload values and one or more expected target schema, wherein the expected target data are in a form receivable by the target endpoint; 
(Fig. 2, 4 and Abstract and Paragraphs [0005] and [0012]-[0013] and [0037]-[0038]-[0040], wherein the expected data set is used to validate data field of the converted/target structure)
identifying one or more fields of payload data values in the input data for transformation;
(Fig. 2, 4 and Abstract and Paragraphs [0005] and [0012]-[0013] and [0037]-[0038]-[0040], wherein the expected data set is used to validate data field of the converted/target structure)
 identifying at least one function to transform the input data into the expected target data, 
(Fig. 6C and Paragraphs [0021]-[0023] and [0042])
determining whether the generated output matches the expected target data; 
(Fig. 2, 4 and Abstract and Paragraphs [0005] and [0012]-[0013] and [0037]-[0038]-[0040], wherein the expected data set is used to validate data field of the converted/target structure)
and providing an indication of the match to at least one of a user interface and another system
(Paragraph [00047])
Bauer does not explicitly teach wherein the identified at least one function and input data form an expression step, however in analogous art of content management, Wolf teaches:
wherein the identified at least one function and input data form an expression step; 
(Fig. 6C and Paragraphs [0021]-[0023] and [0042])
receiving the expression step at a first interface; 
(Fig. 6C and Paragraphs [0021]-[0023] and [0042])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Bauer and Wolf by incorporating the teaching of Wolf into the method of Bauer. One having ordinary skill in the art would have found it motivated to use the content management of Wolf into the system of Bauer for the purpose of targeting expected data generation.
Bauer and Wolf do not explicitly teach wherein execution of the expression step is in a design environment, however in analogous art of content management, Matsumoto teaches:
executing, at the first interface, the expression step to generate a generated output, wherein execution of the expression step is in a design environment; 
(Fig 5-7 and Paragraphs [0053], [0056] and [0058] and [0074] and [0244]-[0255])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Bauer and Wolf and Matsumoto by incorporating the teaching of Matsumoto into the method of Bauer and Wolf. One having ordinary skill in the art would have found it motivated to use the content management of Matsumoto into the system of Bauer and Wolf for the purpose of managing/validating design data structure.

As per claim 12, Bauer and Wolf and Matsumoto teach:
 	The method of claim 11, wherein the payload schema data includes a structure for each payload data value in the input data. 

As per claim 13, Bauer and Wolf and Matsumoto teach:
The method of claim 11, further comprising: 
 	executing the expression step for each field to generate the generated output; 
(Fig. 6C and Paragraphs [0021]-[0023] and [0042])(Wolf)
determining whether each generated output matches the expected target data corresponding to a respective payload data value; 
(Fig. 2, 4 and Abstract and Paragraphs [0005] and [0012]-[0013] and [0038] and [0040], wherein the converted data is validated using the expected data)(Bauer) and (Fig. 6C and Paragraphs [0021]-[0023] and [0042])(Wolf)
providing an indication of each match to at least one of a user interface and another system; 
(Abstract and Paragraphs [0005]-[0006] and [0012] and [0041], wherein the result of the mapping (i.e notification of a match is the message map)(Bauer)
and generating a message map including one or more expression steps corresponding to the matched indications. 
(Abstract and Paragraphs [0005]-[0006] and [0012] and [0041], wherein the result of the mapping (i.e notification of a match is the message map)(Bauer)

Claim 15 is a non-transitory computer-readable store medium corresponding to system claim 4 and it is rejected under the same rational as claim 4.


Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bauer and Wolf in view of Singh et al (hereinafter Singh) US Publication No. 20190005228.

The system of claim 8, wherein the mapping module provides the function by: 
comparing one or more values in the payload data values to a corresponding value in the expected target data; 
(Fig. 2, 4 and Abstract and Paragraphs [0005] and [0012]-[0013] and [0038] and [0040], wherein the converted data is validated using the expected data)(Bauer)
determining at least one function operative to transform the one or more fields in the input data to the corresponding field in the expected target data, 
(Fig. 6C and Paragraphs [0021]-[0023] and [0042])(Wolf)
 and providing the at least one function
(Fig. 6C and Paragraphs [0021]-[0023] and [0042])(Wolf)
Bauer and Wolf teach do not explicitly teach at least one function is selected for use in the determination from a pre-defined list of functions, however in analogous art of content management, Singh teaches:
wherein the at least one function is selected for use in the determination from a pre-defined list of functions; 
(Fig. 12 and Abstract and paragraphs [0030], [0078] and [0085])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Bauer and Wolf and Singh by incorporating the teaching of Singh into the method of Bauer and Wolf. One having ordinary skill in the art would have found it motivated to use the content management of Singh into the system of Bauer and Wolf for the purpose of leveraging predefined function to be associated with data transformation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/23/2021